As filed with the Securities and Exchange Commission on March 16, 2012 1933 Act Registration No. 333-117597 1940 Act File No. 811-21606 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. _ Post-Effective Amendment No.10 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 12 x (Check appropriate box or boxes.) TILSON INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 767 5th Ave., 18th Fl. New York, NY10153 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (303) 623-2577 ALPS Fund Services, Inc. 1290 Broadway, Suite 1100 Denver, CO 80203 (Name and Address of Agent of Service) Copy to: Thomas W. Steed, III Kilpatrick, Townsend & Stockton LLP 4208 Six Forks Road, Suite 1400 Raleigh, North Carolina 27609 It is proposed that this filing will become effective (check appropriate box): X immediately upon filing pursuant to paragraph (b) on (date)pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Shares of Beneficial Interest SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No.10 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Denver, and State of Colorado on this 16th day of March, 2012. TILSON INVESTMENT TRUST By: /s/ Rhonda A. Mills Rhonda A. Mills Secretary Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 10 to its Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * March16, 2012 Jack E. Brinson, Trustee and Chairman Date * March16, 2012 James H. Speed, Jr., Trustee Date * March16, 2012 Whitney R. Tilson, Trustee, President, and Principal Executive Officer Date * March16, 2012 Glenn H. Tongue, Vice President, Treasurer and Principal Financial Officer Date /s/ Kimberly S. Storms March16, 2012 Kimberly S. Storms, Assistant Treasurer Date /s/ Rhonda A. Mills March16, 2012 Erin E. Douglas,Secretary Date *By:/s/ Kimberly S. Storms March16, 2012 Kimberly S. Storms, Attorney-in-Fact Date EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
